                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,
vs.                                                                  No. 17-CR-3237- JAP

JESUS FRANCISCO FERNANDEZ,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       On October 15, 2018, Defendant Jesus Francisco Fernandez filed a Motion to Compel

Discovery (Motion) (Doc. 76) asking the Court to compel the United States to disclose certain

impeachment materials pertaining to Drug Enforcement Administration (DEA) Special Agent

Jarrell Perry. The United States opposes the Motion and it is fully briefed. 1 After considering the

parties’ briefs and relevant law, the Court finds that Defendant’s Motion should be granted in part

and denied in part.

                                        BACKGROUND

       On November 15, 2017, a federal grand jury returned an indictment charging Defendant

with unlawfully, knowingly and intentionally possessing with intent to distribute 500 grams or

more of a mixture and substance containing a detectable amount of methamphetamine in violation

of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). (Doc. 10). The charges arise from an encounter Defendant

had with DEA Special Agent Perry on a Greyhound bus during a layover at the Greyhound Bus

Terminal in Albuquerque, New Mexico on October 25, 2017. On February 12, 2018, Defendant



1
 See UNITED STATES’ RESPONSE TO THE DEFENDANT’S MOTION TO COMPEL DISCOVERY (Response)
(Doc. 79); DEFENDANT’S REPLY TO GOVERNMENT RESPONSE TO OPPOSED MOTION TO COMPEL
DISCOVERY (Reply) (Doc. 92).

                                                 1
filed a motion asking the court to suppress evidence obtained as a result of the October 25, 2017

encounter. (Doc. 21). The Court denied the motion to suppress on October 9, 2018. (See Doc. 74).

The factual background is fully detailed in the Court’s October 9, 2018 Memorandum Opinion and

Order (Doc. 74), and the Court will not repeat it here.

       In preparation for trial, Defendant filed the present Motion asking the Court to compel the

United States to disclose materials relating to a DEA Office of Professional Responsibility (OPR)

investigation into Agent Perry that stemmed from concerns raised by the United States Court of

Appeals for the Tenth Circuit regarding Agent Perry’s conduct in United States v. de la Campa-

Rangel, 519 F.3d 1258 (10th Cir. 2008). In particular, Defendant seeks disclosure of the DEA OPR

report, as well as any written or recorded statements made by Agent Perry regarding his

involvement in the de la Campa-Rangel prosecution and the resulting DEA OPR investigation.

(Doc. 76; Doc. 92). Alternatively, Defendant asks that the Court order the United States to produce

the material to the Court for in camera review. (Doc. 76 at 1; Doc. 92 at 1).

       In the de la Campa-Rangel case, the Tenth Circuit abated the defendant’s appeal to allow

him to file a 28 U.S.C. § 2255 motion for the district court to consider whether the Government

knowingly relied on perjured testimony by Agent Perry who was the case agent and the chief law-

enforcement witness at trial. 529 F.3d at 1259. The issue of possible perjury arose because of

alleged contradictions between various sworn statements by Agent Perry. Id. The defendant filed

a § 2255 motion which resulted in the U.S. Magistrate Judge reopening discovery. See U.S. v. de

la Campa-Rangel, No. CR 5-1154 JAP, Doc. 101. But before the Government produced the

requested discovery and before the Court could address the merits of the § 2255 motion, the

Government agreed to vacate the sentence and resentence Defendant to a sentence of time served.

See U.S. v. de la Campa-Rangel, No. CR 5-1154 JAP, Docs. 108 & 109.



                                                 2
         Defendant contends that the Government is aware of the de la Campa-Rangel case and the

OPR investigation, as demonstrated by reference to both in other pending cases. 2 (Doc. 76 at 3).

Yet, claims Defendant, despite his specific written request in this case for production of

information pertaining to the OPR investigation into Agent Perry, the Government did not even

acknowledge the de la Campa-Rangel matter in its October 15, 2018 response letter to the

production request. (See Ex. B to Mot., Doc. 76-2).

         The United States opposes Defendant’s Motion, asserting that Defendant has failed to

demonstrate that the information sought is material and that Defendant’s request is overbroad

because it effectively seeks to “wade through” Agent Perry’s entire personnel file - a file to which

defendant is not entitled. (Doc. 79 at 4-5). The United States acknowledges its duty under Brady,

Giglio, and Federal Rule of Evidence 16, indicating that to the extent impeachment material is

contained in a federal employee’s personnel file it will be provided to Defendant as part of the

normal discovery process. (Doc. 79 at 5). Indeed, the United States represents in its Response to

Defendant’s Motion that it has initiated an official request with the DEA’s Giglio officer, as

required by Department of Justice policy, to search for any Giglio material pertaining to Agent

Perry. (Doc. 79 at 6-7). The United States indicates that if DEA Headquarters advises the United

States that Giglio material exists, it will disclose those results as required by law. (Doc. 79 at 7).




2
  By way of example, Defendant attaches as Exhibit A to his Motion a September 7, 2018 letter the Government sent
to defense counsel in United States v. Kenja Treron Thomas, No. CR 18-0458 WJ, 2018 WL 5268203, at *1 (D.N.M.
Oct. 23, 2018). The letter reads in relevant part: “Pursuant to the United States’ discovery obligations, I write to advise
you of a published opinion involving the case agent in the aforementioned case, Special Agent Jarrell Perry. The Tenth
Circuit opinion in United States v. Geraldo de la Campa-Rangel, 519 F.3d 1258, discusses the testimony of Special
Agent Perry and may bear on his credibility as a witness. Special Agent Perry maintains that he did not lie during the
course of the de la Campa-Rangel matter, and the DEA Office of Professional Responsibility has investigated this
matter and determined Special Agent Perry did not engage in misconduct.” (Ex. A to Mot, Doc. 76-1).


                                                            3
                                      LEGAL STANDARD

       “During a criminal prosecution, the Federal Rules of Criminal Procedure and the United

States Constitution impose upon the United States an obligation to disclose certain evidence to a

criminal defendant.” U.S. v. Harmon, 871 F. Supp. 2d 1125, 1147 (D.N.M. 2012). Specifically,

“[d]ue process mandates disclosure by the prosecution of all evidence that favors the defendant

and is material either to guilt or to punishment.” U.S. v. Robinson, 39 F.3d 1115, 1118 (10th Cir.

1994) (internal quotation marks and citation omitted). “Evidence is ‘favorable to the defense’ if it

is exculpatory or impeaching.” Browning v. Trammell, 717 F.3d 1092, 1094 (10th Cir. 2013). And

“evidence is ‘material’ within the meaning of Brady when there is a reasonable probability that,

had the evidence been disclosed, the result of the proceeding would have been different.” Smith v.

Cain, 565 U.S. 73, 75 (2012) (internal quotation marks and citation omitted). The Court’s

“materiality review does not include speculation. The mere possibility that evidence is exculpatory

does not satisfy the constitutional materiality standard.” Banks v. Reynolds, 54 F.3d 1508, 1519

(10th Cir. 1995) (internal quotation marks and citation omitted).

       “Impeachment evidence is exculpatory for Brady purposes.” U.S. v. Smith, 534 F.3d 1211,

1222 (10th Cir. 2008); see also Giglio v. U.S., 405 U.S. 150, 154 (1972) (“When the reliability of

a given witness may well be determinative of guilt or innocence, nondisclosure of evidence

affecting credibility falls within this general rule.” (quotation marks omitted)). “Generally, even

matters outside the present case may potentially be exculpatory and discoverable if it affects the

credibility of a testifying case agent.” U.S. v. Kenja Treron Thomas, No. CR 18-458 WJ, 2018 WL

5268203, at *3 (D. N.M. Oct. 23, 2018); see also Denver Policeman’s Protective Ass’n v.

Lichenstein, 660 F.2d 432, 436 (10th Cir. 1981) (“[W]hen the only prosecution witnesses are the

police officers involved, anything that goes to their credibility may be exculpatory.”).



                                                 4
                                          DISCUSSION

       Defendant asks the Court to compel the United States to produce: (1) “the contents and

results of the OPR investigation into whether SA Perry committed perjury or other misconduct in

the De la Campa-Rangel matter,” and (2) “any statements either written or recorded made by SA

Perry regarding his involvement in the De la Campa-Rangel prosecution and the resulting DEA

OPR investigation.” (Docs. 76, 92). Certainly, any evidence indicating perjury or affecting the

credibility of Agent Perry as the case agent and likely chief law enforcement witness at

Defendant’s trial may potentially be exculpatory for Brady purposes and discoverable. But

generally, there is no Brady right for a defendant to review the entire contents of a testifying law

enforcement officer’s personnel file to independently make a materiality determination. See

Pennsylvania v. Ritchie, 480 U.S. 39, 59 (1987) (“A defendant’s right to discover exculpatory

evidence does not include the unsupervised authority to search through the [Government’s]

files…this Court has never held…that a defendant alone may make the determination as to the

materiality of the information[.]”). Rather, “[i]n the typical case where a defendant makes only a

general request for exculpatory material under Brady… it is the [Government] that decides which

information must be disclosed.” Id.

       In United States v. Henthorn, the United States Court of Appeals for the Ninth Circuit

addressed the Government’s obligation to disclose personnel files of law enforcement witnesses

for impeachment purposes. 931 F.2d 29, 30 (9th Cir. 1991). The court noted that the Government

has an obligation, upon request from a defendant, to review the personnel files to determine

whether they contain information material to a defendant’s case. Id. at 31. In response to the

Henthorn opinion, the Department of Justice developed a process for review of personnel files for

Giglio material. Under this policy, DEA attorneys or staff examine the federal agent’s personnel



                                                 5
file and produce any Brady or Giglio materials to the federal prosecutor who then determines

whether to disclose the information to the defendant or to request an in camera review by the Court.

See U.S. v. Jennings, 960 F.2d 1488, 1491-92 (9th Cir. 1992) (“adherence to this procedure would

indicate that the AUSA is fulfilling his responsibility for ensuring Government compliance with

Brady”).

        At least two other courts in this district have addressed nearly identical requests for

production of possible impeachment evidence related to Agent Perry’s conduct in the de la Campa-

Rangel prosecution. In United States v. Grobstein, the court determined that the defendant had

properly identified authority “that raises the spectre that Agent Perry engaged in conduct that

would cast doubt on his credibility, and has pinpointed specific files that he speculates may contain

evidence of such misconduct.” No. CR 13-663 MV, 2013 WL 12328891, at *3 (D. N.M. Sept. 3,

2013). However, because the defendant did not identify specific exculpatory evidence withheld

by the government, the court determined that it was within the “sole province of the government

to determine what material is exculpatory and thus subject to mandatory disclosure.” Id.

Accordingly, the court denied the defendant’s motion, while also directing the government to

review all of Agent Perry’s personnel files, including any OPR investigation files, that “may

contain material exculpatory information casting doubt on the credibility of Agent Perry, either as

a general matter or with special reference to this case.” Id. at *4.

       Similarly, in United States v. Kenja Treron Thomas, the court addressed the defendant’s

request for disclosure of the OPR report regarding the investigation of Agent Perry, as well as any

statements made by Agent Perry about his involvement in the de la Campa-Rangel case. No. CR

18-00458 WJ, 2018 WL 5268203, at *1 (D.N.M. Oct. 23, 2018). The court granted the defendant’s

motion in part and denied it in part. Id. The court concluded that defendant failed to make a



                                                  6
sufficient showing for “wholesale production” of the requested categories of documents. The

government had represented that it filed an official request for Giglio material with the DEA and

would produce any Giglio or impeachment evidence that was located. Id. at *4. Therefore, rather

than compel the government to produce the request documents, the court directed the government

to search the specific categories of documents identified by the defendant in his motion, to decide

whether those materials contain any Brady, Giglio, or impeachment evidence, and to produce to

the defendant any such material found in Agent Perry’s personnel file. Id.

       Here, Defendant’s request for production is nearly identical to the request the defendant

made in Thomas. The Court similarly concludes that while Defendant has narrowed the universe

of documents for which he seeks disclosure, he “seeks a category of documents which may or may

not contain exculpatory evidence.” U.S. v. Kenja Treron Thomas, No. CR 18-00458 WJ, 2018 WL

5268203, at *4 (D.N.M. Oct. 23, 2018). Because Defendant has not made a showing that there is

a reasonable probability that the requested documents contain impeachment evidence by

identifying specific exculpatory material, it is the Government’s obligation to follow the

Department of Justice procedure for reviewing the requested categories of documents for any

Giglio material.

       The United States has represented to the Court that it initiated an official request with the

DEA, as required by DOJ policy, to search Agent Perry’s personnel file for Giglio material. (Doc.

79 at 7). If the DEA advises the United States that Giglio material has been located, “the United

States will disclose those results in full compliance of its Giglio duties.” (Doc. 79 at 7). Defendant

suggests that the U.S. Attorney’s Office is not able to remain neutral in deciding the materiality of

information because of its own potential misconduct in the de la Campa-Rangel prosecution. (Doc.

92 at 11-12). Therefore, Defendant alternatively asks the Court to “step in” to determine whether



                                                  7
information in Agent Perry’s file should be disclosed to Defendant. (Doc. 92 at 12). There is no

indication that the United States will not comply faithfully with its duty to review Agent Perry’s

personnel file or the OPR investigation file, so there is no need for the Court to provide a remedy

in this regard. See Jennings, 960 F.2d at 1492 (“There is also no indication that the government

has not or will not comply with its duty faithfully to conduct review of the agents’ personnel files.

Thus, there is no basis to presume that any illegal conduct must be deterred.”). Unless Defendant

can point to specific exculpatory material the Government has withheld within the categories of

documents he seeks to review “it is within the sole province of the government to determine what

material is exculpatory and thus subject to mandatory disclosure.” U.S. v. Grobstein, No. CR 13-

663 MV, 2013 WL 12328891, at *3 (D.N.M. Sept. 3, 2013); see also U.S. v. Garcia-Martinez, 730

F. App’x 665, 674 (10th Cir. 2018) (noting that a defendant must make a “‘plausible showing’ that

the government files at issue contain ‘material’ exculpatory or impeachment information” and

listing cases).

                                         CONCLUSION

        The Court concludes that because Defendant has failed to make a particular showing of

materiality for blanket disclosure of the requested materials, it is the Government’s obligation to

search the requested materials. The process for review of a federal agent’s personnel file by the

DEA under Department of Justice policy is sufficient. Accordingly, the Court will not compel the

United States to produce the requested categories of documents in Agent Perry’s personnel file.

However, the Court will direct the United States, or the appropriate person at the DEA, to review

“the contents and results of the OPR investigation” of Agent Perry’s conduct in the de la Campa-

Rangel case and “any statements either written or recorded made by SA Perry regarding his

involvement in the De la Campa-Rangel prosecution and the resulting DEA OPR investigation,”



                                                 8
for any Brady, Giglio, or impeachment evidence. The Government must produce to Defendant

any Brady, Giglio, or impeachment material located during its review.

IT IS THEREFORE ORDERED that:

   1. Defendant’s Opposed Motion to Compel (Doc. 76) is GRANTED IN PART and

       DENIED IN PART.

   2. The United States (or the appropriate person at the DEA) must search Agent Perry’s

       personnel file for any Brady, Giglio, or impeachment evidence consistent with this

       Memorandum Opinion and Order.

   3. The United States must produce to Defendant any Brady, Giglio, or impeachment

       material located in Agent Perry’s file.




                                                     _________________________________
                                                     SENIOR UNITED STATES DISTRICT JUDGE




                                                 9
